DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach a method for controlling a pan-tilt-zoom (PTZ) camera that provides a video stream comprising a main image and a smaller picture-in-picture overlay, wherein the main image and the overlay show the same view and wherein the overlay has both a higher frame rate and a lower resolution compared to the main image, and scaling down the received image from the PTZ camera to create an overlay image having a desired size and resolution, positioning the first overlay picture onto the main image, and encoding the main image and overlay picture as a series of intra-frame and inter-frame pictures to create the video stream. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Richter teaches providing, by a PTZ camera (PTZ camera; paragraph 0123), a video stream comprising a main image (high resolution image of entire scene 506 with 1280x720 resolution at 3.75 frames/sec; paragraph 0180) and a smaller picture-in-picture overlay (aforementioned high resolution image maybe displayed simultaneously with a selectable portion 508 of the scene; paragraph 0180-0182. See also paragraphs 0156, 0176 for the explicit teaching of a picture-in-picture scenario and see Fig. 14), wherein the main image and the overlay show the same view (images are of the same scene; see paragraph 0180 and Fig. 5) and wherein the overlay has both a higher frame rate and a lower resolution compared to the main image (the selectable portion 508 may have a 640x480 resolution at 15 frames/sec; paragraph 0180); and receiving, by the PTZ camera, a movement control instruction in response to an evaluation of at least one of the main image and the overlay (operator may command, from a control interface, to “direct the image deconstruction circuitry 228 to selectively sample the overall sensor area;” paragraph 0181. See control interface, such as PTZ controller with joystick 2320 in paragraph 0174 and Fig. 3B), but Richter does not teach or suggest scaling down the received image from the PTZ camera to create an overlay image having a desired size and resolution, positioning the first overlay picture onto the main image, and encoding the main image and overlay picture as a series of intra-frame and inter-frame pictures to create the video stream as required by the claims of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yenneti (US 2015/0373328) discloses generating multi-level hierarchy video coding using I-pictures and P-pictures but does not teach the PTZ controller and overlay as required by the claims of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696